Citation Nr: 0819290	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1944 to April 1947 and from September 1950 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In May 2008, the Board granted the veteran's motion to 
advance the appeal on the Board's docket. See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, 
VA may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 
22, 2007); see also Pelegrini, 18 Vet. App. at 121; Sanders 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an August 2005 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  In 
a March 2006 letter, the RO provided notice as to the 
information and evidence necessary to establish a disability 
rating and an effective date in the event service connection 
was granted.

The March 2006 notice as to disability ratings and effective 
dates was not timely; however, the veteran was not prejudiced 
from this timing error because the denial of the veteran's 
claim in this appeal renders moot any question as to the 
appropriate effective date to be assigned.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim.  The 
record includes limited service records, VA treatment 
records, and appropriate VA medical examinations.  It appears 
from the claims file that some of the veteran's service 
treatment and personnel records were destroyed by fire.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

While the complete service records are not of record, the RO 
appears to have undertaken all possible development to obtain 
records generated during the veteran's active duty service, 
including attempting to obtain service personnel records.  
Responses from the National Personnel Records Center (NPRC) 
indicate that the remaining service medical records do not 
exist at its facility and that further attempts to obtain the 
records from NPRC would be futile.  As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

As an initial matter, it must be shown that the veteran has a 
current diagnosis of PTSD made in accordance with DSM-IV 
because service connection cannot be established without a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  After thoroughly evaluating the evidence of 
record, the Board finds that a preponderance of the evidence 
is against a finding that the veteran has a current diagnosis 
of PTSD.  

VA treatment records contain no diagnosis of PTSD for the 
veteran. Private medical correspondence from J.P.M., M.D., 
P.C. dated in June 2007 states that the veteran experiences 
severe depression, anxiety, nightmares, panic attacks and 
isolation, but it does not provide a diagnosis of PTSD for 
the veteran. A July 2007 VA examination report shows that 
after reviewing the veteran's c-file, obtaining the veteran's 
history, and performing a mental status examination, the 
physician concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.

In short, there is no competent medical evidence which shows 
that the veteran has a current diagnosis of PTSD.  As such, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran has a current diagnosis of 
PTSD.  Service connection cannot be established without a 
current disability.  Brammer, supra.  Therefore, service 
connection for PTSD is not warranted.

The veteran has asserted that he served in combat, and is 
therefore entitled to the presumptive provisions of 38 
U.S.C.A § 1154(b) (providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).  To corroborate his claim of exposure to combat, he 
has submitted evidence that he was awarded the Bronze Star 
Medal for meritorious achievement in ground operations 
against the enemy during the Rhineland Campaign.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to provide a diagnosis; or to link the claimed 
disorder etiologically to military service.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  As such, 
application of the provisions of 38 U.S.C.A. § 1154(b) in the 
instant case would not enable the veteran to prevail on his 
claim as these provisions cannot be used to establish a 
current disability.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for PTSD is denied


REMAND

On VA examination in July 2007, after reviewing the veteran's 
c-file, obtaining the veteran's history, and performing a 
mental status examination, the examiner opined that although 
the veteran had transient periods when he experienced 
anxiety, he was not significantly impaired by an anxiety 
disorder at that time.  The examiner put "rule out 
generalized anxiety disorder" as the Axis I diagnosis for 
the veteran.

The statement in the report indicating that the veteran "is 
not significantly impaired by an anxiety disorder" seems to 
imply that the veteran has a current anxiety disorder.  
Additionally, a diagnosis of "rule out generalized anxiety 
disorder" seems to indicate that a diagnosis of a 
generalized anxiety disorder cannot be ruled out based on the 
current evidence of record.  

The Board finds that this examination report is in adequate 
as is does not determine whether or not the veteran currently 
has a diagnosis of an anxiety disability.  38 C.F.R. § 4.2 
dictates that if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.

This matter should be remanded for a new examination to 
address whether or not the veteran meets the diagnostic 
criteria for a diagnosis of an anxiety disability and, if so, 
whether or not the anxiety disability is related to the 
veteran's of active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the 
veteran to undergo a VA examination.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination and the examiner must indicate 
on the examination report that he/she 
reviewed the veteran's claims file.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not (a 
degree of probability of 50% or higher) 
that the veteran has a current anxiety 
disability.  If an anxiety disability is 
diagnosed on examination, the examiner 
should opine as to whether it is at least 
as likely as not that the veteran's 
anxiety disability is etiologically 
related to his active duty service.  A 
detailed rationale should be provided for 
all opinions expressed and if the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should so state.

2.  When the actions requested have been 
completed, the RO/AMC should undertake any 
other indicated development deemed 
appropriate under the law and then 
readjudicate the issue of entitlement to 
service connection for an anxiety 
disability. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed.  In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action.  See 38 C.F.R. 
§ 4.2.  If the benefits sought on appeal are not granted to 
the veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


